Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00334-CV

     IN THE INTEREST OF L.J.C., X.I.C., Z.S.C., E.A.C., L.C.C., and A.R.G., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00922
                      Honorable Charles Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. No costs of appeal are assessed due to appellant’s indigence.

       SIGNED February 2, 2022.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice